DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of JP2017-223053 on 11/20/2017 is acknowledged. 

Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities:  Regarding claim 1, the term “robotoic” should be rewritten “robotic”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayanarasimhan et al. (US 20170252924 hereinafter Vijay) in view of Ogawa et al. (US 20180272535 hereinafter Ogawa). 

Regarding claim 1 (and similarly 17 and 18), Vijay teaches a gripping system comprising (See at least: Fig. 1A):
a robotic hand configured to grip a workpiece (See at least: Fig. 1A item 182A “grasping end effector”; 191A “object);

an image sensor configured to acquire image information from a viewpoint (See Fig. 1A item 184A “vision sensor”); 
circuitry configured to (See at least: Fig. 9 item 910 “computing device”): 
input image information and hand position information, of the 
robotic hand to a system model constructed by machine learning based on collection data to output an operation command for 
operating the robot to grip the workpiece, in response to receiving 
the image information and  the hand position information; and
operate the robot based on the operation command output by the system model (See at least: Figs. 3-5; [0059] via “Also, for example, the grasp success engine 116 may capture an image of an object grasped in a grasp attempt (e.g., by moving the grasping end effector in front of a vision sensor while it is still grasping the object), and utilize the captured image to determine the grasped object label…Also, for instance, the grasp success engine 116 may apply the captured image (or a spatial transformation thereof) to a trained semantic CNN (optionally separate from semantic CNN 127) and use output generated over the trained semantic CNN to determine the grasped object label… In some of those instances, the trained semantic CNN may optionally be trained based on… additional training examples (e.g., training examples from IMAGENET).”; [0080] via “As described herein, such a captured image may be subsequently utilized to determine if the grasp attempt was successful and/or to determine one or more grasped object features of the object grasped by the end effector...Also, for example, the 
	but fails to teach an image sensor fixed to the robotic hand  acquire image information from a viewpoint interlocked with the robotic hand.
However, Ogawa an image sensor fixed to the robotic hand  acquire image information from a viewpoint interlocked with the robotic hand (See at least: Fig. 1 item 21 “camera”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vijay in view of Ogawa to teach an image sensor fixed to the robotic hand  acquire image information from a viewpoint interlocked with the robotic hand so that the viewpoint of a camera can be taken from that of the hand of the robot in order to get the desired angle on images to operate the robot. 
Regarding claim 12, Vijay teaches wherein the circuitry is further configured to construct the system model by machine learning based on the collection data (See at least: Figs. 3-5; Refer at least to claim 1 for reasoning and rationale.).

Regarding claim 13, Vijay teaches wherein the circuitry is further configured to 
construct the system model by machine learning, based on collection data of an operation history of another robot different from the robot (See at least: Figs. 3-5; [0048] 

Regarding claim 14, Vijay teaches wherein the operation command includes information indicating target position of the robotic hand for gripping the workpiece (See at least: Figs. 3-5; Refer at least to claim 1 for reasoning and rationale.).
Regarding claim 19, Vijay teaches further comprising:

Regarding claim 20, Vijay teaches wherein the collection data comprises the image information and the hand position information (See at least: Figs. 3-5; Refer at least to claim 1 for reasoning and rationale.).

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
The Applicant contends that: 
“Accordingly, in the system of Vijay, the end effector motion vector 162 is used as an input to circuitry comprising the grasp CNN 125 and the semantic CNN 127. The end effector motion vector 162 is not an output from the grasp CNN 125 and the semantic CNN 127. Therefore, Vijay fails to disclose circuitry configured to input an image information and hand
position information of a robotic hand to a system model to output an operation command for operating a robot to grip a workpiece. The grasp CNN 125 and the semantic CNN 127 of Vijay are totally different from the system model recited in claim 1 with respect to what kind of data is
input to and output from the system model.”

The Examiner respectfully disagrees. Though the Applicant claims that the end effector motion vector of 162 is not an output from the grasp CNN 125 and the semantic CNN 127, the claims do not require this to be the case. As written, a hand position information of the robotic hand just needs to be input into a system model; it does not matter where the hand position originated from. And although the Applicant claims the CNNs of Vijay are different from the system model of claim 1, the Examiner asserts that . 

Allowable Subject Matter
Claims 2, 4-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY Y OH/Primary Examiner, Art Unit 3666